Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent Application Publication 2008/0001735) in view of Gavish et al. (U.S. Patent 6,662,032).

Regarding claim 1, Tran discloses an apparatus and system for determining a blood pressure of a subject human being, the apparatus and system comprising:
a pressure sensor array (see the "two piezo film sensors," see [0271]) having a plurality of pressure sensors spaced-apart in at least two dimensions ("One sensor can be on the wrist and the other can be located on the inner left elbow at the same location where Korotkoff sounds are monitored during traditional blood pressure measurements with a spygmometer," see [0271]); 
a housing (the arm portion or sleeve of a shirt, see [0006], [0008]) coupled to the pressure sensor array and to the processor; and
a wearable attachment (the torso portion of a shirt, see [0006], [0008]) coupled to the housing,
a wireless transmitter (see the "antenna" in [0072]) coupled to the pressure sensor array to transmit the plurality of pressure sensor signals;
a central monitor (see the base station local server" 20 having a "touch screen" 90 in [0123]), comprising:
a memory circuit (see [0069]-[0070] for example);
a wireless transceiver ("single transceiver" in [0070]) to receive the transmitted plurality of pressure sensor signals; and
a processor (see [0076], [0155]) coupled to the pressure sensor array, the processor adapted to measure standard deviations (see [0140]) systolic and diastolic pressures (see [0072], [0147], and [0181]-[0182] for example).
Tran also disclose the determination of a frequency content of each of the one or
more of the pressure sensor signals having data (see [0272]).
However, Tran fails to explicitly recite the processor is configured to:
receive a plurality of pressure sensor signals, one or more of the pressure sensor signals having data representing amplitudes of one or more arterial pressure waves;
select one or more periodic pressure sensor signals to form a first plurality of selected pressure sensor signals;
select one or more periodic pressure sensor signals within a selected deviation of a mean of the first plurality of selected pressure sensor signals to form a second plurality of selected pressure sensor signals; and
use one or more periodic pressure sensor signals from the second plurality of selected pressure sensor signals, determine a systolic blood pressure value and a diastolic blood pressure value.
Gavish et al. disclose a diagnostic device and teach
"If in a subsequent blood pressure measurement, a systolic-diastolic pair substantially deviate from the regression line (e.g., by greater than two standard deviations along the X-axis, Y-axis, or perpendicularly to the regression line), then processor 122 identifies the systolic-diastolic pair as being an outlier, and automatically actuates blood pressure cuff 160 (FIG. 13) to make another blood pressure measurement. Two such outlier measurements are marked by squares in FIG. 15A. Preferably, blood pressure taken over a representative period are transmitted through data port 140 to a remote server, and the remote server prepares a report for presentation to the user or to his/her physician. Alternatively, the user prints the report and brings it to the physician at the next visit. Further preferably, the report does not contain the blood pressure measurements that were considered outliers. Alternatively, all of the measurements are presented, and a square or other marker is placed around outliers. Preferably, the report contains a summary as well as detailed information, such that the information therein can be quickly and easily read by a medical professional."
See col. 36: 13-36.
Here the measurement and characterization of 1) systolic pressure where the pressure
measurement is two or more standards of deviation above the mean or average (or regression line), 2) diastolic pressure where the pressure measurement is two or more standards of deviation below the mean or average (or regression line) (which is a disclosure of a first plurality of pressure signals and a second plurality of pressure signals and the inherent representing amplitudes). This separation of 4 sigma (or standard deviations) and characterization of systolic versus diastolic provides better accuracy statistically.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Tran, as taught by Gavish et al., to provide the characterization of 1) systolic pressure where the pressure measurement is two or more standards of deviation above the mean or average (or regression line) and 2) diastolic pressure where the pressure measurement is two or more standards of deviation below the mean or average (or regression line) in order to provide better accuracy of the measurements statistically.

Regarding claims 2-3, Tran in view of Gavish et al. disclose the claimed invention as the use of cross-coherence (i.e. magnitude squared with respect to a corresponding signal) is something that is inherently involved in using standards of deviation denote and /or separate various signals (values). Additionally, Applicant's specification does not preclude this interpretation of cross-coherence by the examiner.

Regarding claim 4, Tran in view of Gavish et al. disclose the claimed invention, see Gavish et al. col. 36: 13-36.

Regarding claim 5, Tran disclose the claimed invention, see [0147], [0182], and [0268].

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent Application Publication 2008/0001735) in view of Gavish et al. (U.S. Patent 6,662,032) as applied to claim 1 above, and further in view of Shusterman et al. (U.S. Patent Application Publication 2011/0004110).

Regarding claim 6, Tran in view of Gavish et al. show the invention above. 
However, Tran in view of Gavish et al. fail to explicitly recite the "processor is further adapted to perform a Kalman filtering of the second plurality of selected pressure sensor signals; determine the systolic blood pressure value as a maximum of  the Kalman filter data; and determine the diastolic blood pressure value as a minimum of the Kalman filter data."
Shusterman et al. disclose a system and method for measuring many physiological functions of a person/patient and teach the use "Kalman filtering" in order to use the signals or "knowledge of an individual's sequence of PBFs can be used to identify or predict," [see [0118].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Tran in view of Gavish et al., as taught by  Shusterman et al., to use "Kalman filtering" in order to use the signals or "knowledge of an individual's sequence of PBFs can be used to identify or predict."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792